Case 1:19-cv-12320-DJC Document 35-3 Filed 07/17/20 Page 1 of 7




                                      EXHIBIT C




                                                          A3093\306083941.v1
Case
Case1:19-cv-12320-DJC
     1:11-cv-10893-DJC Document
                       Document35-3 Filed05/18/11
                                1-3 Filed 07/17/20 Page
                                                   Page12of
                                                          of67
Case
Case1:19-cv-12320-DJC
     1:11-cv-10893-DJC Document
                       Document35-3 Filed05/18/11
                                1-3 Filed 07/17/20 Page
                                                   Page23of
                                                          of67
Case
Case1:19-cv-12320-DJC
     1:11-cv-10893-DJC Document
                       Document35-3 Filed05/18/11
                                1-3 Filed 07/17/20 Page
                                                   Page34of
                                                          of67
Case
Case1:19-cv-12320-DJC
     1:11-cv-10893-DJC Document
                       Document35-3 Filed05/18/11
                                1-3 Filed 07/17/20 Page
                                                   Page45of
                                                          of67
Case
Case1:19-cv-12320-DJC
     1:11-cv-10893-DJC Document
                       Document35-3 Filed05/18/11
                                1-3 Filed 07/17/20 Page
                                                   Page56of
                                                          of67
Case
Case1:19-cv-12320-DJC
     1:11-cv-10893-DJC Document
                       Document35-3 Filed05/18/11
                                1-3 Filed 07/17/20 Page
                                                   Page67of
                                                          of67
